Case 3:20-cv-00859-MMH-JRK Document 3 Filed 08/03/20 Page 1 of 3 PageID 19




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


  MONIQUE RILEY,

                Plaintiff,
                                                    Case No. 3:20-cv-859-J-34JRK
  vs.

  EQUIFAX INFORMATION SERVICES,
  LLC, et al.,

                Defendants.
                                             /

                                            ORDER

         THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

  July 31, 2020, by filing a six-count Complaint and Demand for Jury (Doc. 1). Upon review,

  the Court finds that the Complaint constitutes an impermissible “shotgun pleading.” A

  shotgun complaint contains “multiple counts where each count adopts the allegations of all

  preceding counts, causing each successive count to carry all that came before and the last

  count to be a combination of the entire complaint.” See Weiland v. Palm Beach Cnty.

  Sheriff’s Office, 792 F.3d 1313, 1321 & n.11 (11th Cir. 2015) (collecting cases). As a result,

  “most of the counts . . . contain irrelevant factual allegations and legal conclusions.”

  Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th

  Cir. 2002). Consequently, in ruling on the sufficiency of a claim, the Court is faced with the

  onerous task of sifting out irrelevancies in order to decide for itself which facts are relevant

  to a particular cause of action asserted. See id. Here, Counts II-VI of the Complaint

  incorporate by reference all allegations of all the preceding counts. See Complaint ¶¶ 22,

  27, 34, 41, 48.
Case 3:20-cv-00859-MMH-JRK Document 3 Filed 08/03/20 Page 2 of 3 PageID 20




         In the Eleventh Circuit, shotgun pleadings of this sort are “altogether unacceptable.”

  Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also Cook v. Randolph

  County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We have had much to say about shotgun

  pleadings, none of which is favorable.”) (collecting cases). Indeed, the Eleventh Circuit

  has engaged in a “thirty-year salvo of criticism aimed at shotgun pleadings, and there is no

  ceasefire in sight.” See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court

  in Cramer recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

  an intolerable toll on the trial court’s docket, lead to unnecessary and unchanneled

  discovery, and impose unwarranted expense on the litigants, the court and the court’s

  parajudicial personnel and resources.” Cramer, 117 F.3d at 1263. When faced with the

  burden of deciphering a shotgun pleading, it is the trial court’s obligation to strike the

  pleading on its own initiative, and force the plaintiff to replead to the extent possible under

  Rule 11, Federal Rules of Civil Procedure. See id. (admonishing district court for not

  striking shotgun complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10

  (“[W]e have also advised that when a defendant fails to [move for a more definite

  statement], the district court ought to take the initiative to dismiss or strike the shotgun

  pleading and give the plaintiff an opportunity to replead.”).

         Accordingly, it is hereby

         ORDERED:

         1.     The Complaint and Demand for Jury (Doc. 1) is STRICKEN.
Case 3:20-cv-00859-MMH-JRK Document 3 Filed 08/03/20 Page 3 of 3 PageID 21




          2.      Plaintiff shall file a corrected complaint1 consistent with the directives of this

                  Order on or before August 17, 2020. Failure to do so may result in a

                  dismissal of this action.

          3.      Defendants shall respond to the corrected complaint in accordance with the

                  requirements of Rule 15 of the Federal Rules of Civil Procedure.

          DONE AND ORDERED at Jacksonville, Florida on August 3, 2020.




  lc11
  Copies to:

  Counsel of Record
  Pro Se Parties




  1
   The filing of the corrected complaint does not affect any right Plaintiff may have to amend as a matter of
  course pursuant to Federal Rule of Civil Procedure 15(a)(1).
